Citation Nr: 1743444	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from December 1986 to June 1987 and from August 2009 to August 2010, with many years of service in the Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in relevant part, denied entitlement to service connection for left and right knee disabilities and sleep apnea.  The Veteran submitted a Notice of Disagreement in August 2009.  A Statement of the Case (SOC) was issued in March 2012.  The Veteran submitted a Substantive Appeal with respect to the specific claims at issue in May 2012.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the proceedings has been associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon financial hardship.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral knee disability was incurred in qualifying active duty service, to include inactive duty for training.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran claims entitlement to service connection for a bilateral knee disability.  

Generally, service connection will be granted for a disability resulting from an injury or disease caused by or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. § 3.6.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's June 1986 enlistment examination did not note any preexisting conditions related to her knees.  Similarly, the Veteran's July 1995 reenlistment examination did not note any knee conditions.  In October 2004, the Veteran noted knee trouble in her service treatment records, and her retention physical listed right knee pain.  She was subsequently put on a temporary profile due to her knee pain.  In a February 2005 imaging of the right knee, the Veteran's private physician noted trace right knee joint effusion.  In April 2005, the Veteran was placed on a permanent physical profile that limited her ability to run and hike.  In October 2006, a line of duty determination found that the Veteran injured her left knee during inactive duty for training.

In the Veteran's June 2017 hearing testimony, she reported suffering bilateral knee pain during Army Reserve physical fitness testing, which was aggravated by her yearly Reserve trainings.  She discussed the October 2006 injury to her left knee that occurred during a physical fitness test, but reported that the problem initially started with her right knee when she would run for the physical fitness tests.  She also reported falling in a land navigation training preceding her 2008 deployment to Kosovo that caused increased pain in her knees.

The Veteran's VA Medical Center (VAMC) records, beginning around May 2014 and extending through present treatment, note ongoing complaints of bilateral knee pain.  A June 2015 VAMC imaging study of the knees showed mild degenerative changes in both knees.  A July 2015 x-ray of the knees showed mild degenerative joint disease in both of the Veteran's knees.  The Veteran contacted the VAMC in May 2017 to request a nexus opinion regarding her knees.  In a subsequent phone call, she was informed that she would need to provide her military records to her nurse practitioner before a statement could be made regarding etiology.  Days later, the Veteran reported for an appointment with her nurse practitioner in order to assess the etiology of her bilateral knee disability.  The Veteran provided medical and military records to be added to her chart.  After review of the file and examination, the nurse practitioner concluded that the Veteran's bilateral knee disability was more likely than not related to her military service on active duty. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that her bilateral knee disability was incurred in qualifying active duty service.  

The Veteran consistently reported a history of progressively worsening knee pain that occurred during Reserve trainings and physical fitness tests.  Her testimony is consistent with her service treatment records, which indicate ongoing bilateral knee pain.  Ongoing knee pain lead first to a temporary physical profile, and then a permanent physical profile limiting the Veteran's activities.  While the RO did not order records documenting the specific dates of the Veteran's inactive duty for training and active duty for training, the Board concludes that the Veteran's testimony has been consistent and credible as it relates the knee pain to instances of inactive duty for training.  This is further supported by the line of duty determination in October 2006 finding a left knee injury while on a physical fitness test, which qualified as inactive duty for training.  Finally, while the Veteran's nexus opinion does not provide a thorough rationale, it does appear to be based upon both her military and medical records.  These records were requested before such an evaluation could take place, and the nurse practitioner noted relevant events in her file before opining as to the etiology of her bilateral knee disability.  The nurse practitioner is competent to provide such an opinion as she is a medical professional with relevant training and experience.

As the Veteran must be afforded the benefit of the doubt, the Board will not remand this claim for additional development.  Instead, resolving doubt in favor of the Veteran, the Board finds that she is entitled to service connection for a bilateral knee disability.


ORDER

Entitlement to service connection for a bilateral knee disability is granted.


REMAND

Remand is necessary to adjudicate the remaining issue on appeal.  As previously noted, the Veteran's exact dates of inactive duty for training and active duty for training are not available in her claim file.  The Veteran reported first experiencing symptoms consistent with sleep apnea when she was deployed in 2008.  These symptoms included: choking, being short of breath and experiencing dry mouth when she awoke.  She also reported that a nurse said she stopped breathing when she fell asleep following the birth of her child in April 2006.  She was formally diagnosed with obstructive sleep apnea in March 2011. 

The Board finds sufficient evidence to warrant a VA examination in light of evidence of a current diagnosis of sleep apnea as well as lay statements documenting in-service symptomatology.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required to afford an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's sleep apnea.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Contact the Army Reserve Personnel Center and any other appropriate entity to request a copy of the Retirement Points Statement--Soldier Detail Report (showing the dates of ACDUTRA/INACDUTRA by month, day and year for the Veteran since December 1986.  The request for such records should be documented in the claims folder.  All reasonable efforts must be made to obtain these records.  If such records cannot be obtained, a negative response must be associated with the claims file and notice must be provided to the Veteran and her representative.  The RO should afford the Veteran and her representative an appropriate amount of time to obtain the records themselves and respond. 

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of her sleep apnea.  The examiner should review the entire claims file, with particular attention to any lay statements as to observed symptomatology.  The examiner must also review any records, if found, reflecting the Veteran's active duty and active duty for training dates.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's sleep apnea had its onset during active service, to include periods of active duty for training?  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to service connection for sleep apnea.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


